Citation Nr: 0108309	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  00-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 1994, 
for the assignment of a 100 percent evaluation for major 
depressive disorder with psychotic features.  

2.  Entitlement to an evaluation greater than 30 percent 
prior to July 19, 1994, for major depressive disorder with 
psychotic features.  

3.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Regional Office 
(RO) in Atlanta, Georgia.  


REMAND

Following a VA hospitalization in May 1991, the veteran 
submitted a claim for an increased rating for his service-
connected psychiatric disorder in July 1991.  A November 1991 
RO decision denied the claim for an increase and the veteran 
filed a notice of disagreement in February 1992.  A statement 
of the case was issued in March 1992, and the veteran 
perfected his appeal, with respect to the claim of 
entitlement to an increased rating for his service-connected 
psychiatric disorder, by filing his substantive appeal in 
March 1992.  A June 1999 RO decision granted a 100 percent 
evaluation for major depressive disorder with psychotic 
features, previously diagnosed as depressive neurosis, 
effective July 19, 1994.  The veteran perfected an appeal 
from that decision with respect to entitlement to an earlier 
effective date for the assignment of a 100 percent 
evaluation.  

The report of a December 1991 VA examination reflects that 
the veteran had been seen at the VA mental health clinic each 
month since his May 1991 VA hospitalization and off and on 
since 1972.  The examination was accomplished at the VA 
Medical Center in Decatur, Georgia, and the veteran's July 
1991 statement indicates that the veteran had been receiving 
care at the VA Medical Center in Decatur, Georgia.  Records 
were requested from that facility and received in late 
October 1991.  These records included treatment for the 
veteran from May 1991 to October 1991.  Although records 
received from the Social Security Administration include a VA 
treatment record, dated in January 1992, the record does not 
reflect that an attempt has been made to obtain VA treatment 
records from October 1991 through July 1994 and it is unclear 
if VA treatment records, during the year prior to May 1991, 
exist.  

A March 1992 hospital discharge summary, from the Georgia 
Mental Health Institute, reflects that the veteran had been 
referred by Gwinnett Mental Health Center.  It does not 
appear that an attempt has been made to ascertain if 
additional treatment records are available from the referring 
mental health center.  

A January 1994 RO decision denied waiver of recovery of an 
overpayment of VA compensation benefits in the calculated 
amount of $144.  In April 1994 the veteran submitted a notice 
of disagreement with the denial of waiver of recovery of the 
overpayment and a financial status report, reflecting that 
his total monthly income was $806, consisting of $253 from 
the VA and $553 from Social Security.  In light of the recent 
award of the 100 percent evaluation, it would appear that the 
veteran's financial situation has changed, but the record 
does not reflect that an attempt has been made to obtain an 
updated financial status report.  

An April 1994 statement from the veteran reflects that he 
desired to have "a personal hearing before a personal hearing 
officer before my claim is submitted to the B.V.A."  A May 
1994 letter to the veteran indicates that before his personal 
hearing was scheduled it was necessary to verify who he 
desired to have as his representative.  It was indicated that 
his previous attempt to appoint a representative had not been 
signed.  He was given the opportunity to submit a signed 
appointment and the record reflects that he submitted a 
signed appointment of representative form in May 1994.  
Although the veteran's VA Forms 9, submitted in June 1994 and 
March 2000, reflect that he does not desire to have a hearing 
before the Board, the record does not indicate that he has 
withdrawn a request to have a hearing before a personal 
hearing officer prior to the file being submitted to the 
Board.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses and dates of 
all treatment, both VA and non-VA, that 
the veteran has received for his service-
connected psychiatric disability from May 
1990 through July 19, 1994.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified, including contacting the 
Decatur VA Medical Center and the 
Gwinnett Mental Health Center and 
requesting all records relating to 
treatment of the veteran for psychiatric 
disability from May 1990 through July 19, 
1994, that are not already a part of the 
record.  

2.  The RO should contact the veteran and 
his representative and request that a 
current financial status report be 
submitted.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
met, the RO should readjudicate the 
issues on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




